Broyles, C. J.
Sheppard Bay and Bichard Bay were jointly indicted for simple larceny (hog-stealing). Sheppard Bay was first tried, and was convicted. The evidence connecting him with the offense was both direct and circumstantial, andi authorized a finding that he and Bichard Bay had entered into a conspiracy to steal, and did steal, the hog described in the indictment. It follows that the court did not err in instructing the jury on the law of conspiracy. The fact that another jury subsequently acquitted Bichard Bay on his trial upon the same indictment is no cause for a reversal of the judgment in this case. The verdict was authorized by the evidence, and none of the grounds of the motion for new trial discloses reversible error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.